 CONNECTICUT HOSPICE
, INC. 342 NLRB No. 3 
23Connecticut Hospice, Inc. 
and
 Roseanne Corning, an 
Individual.  
Case 34ŒCAŒ10314 
June 17, 2004 
DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On December 3, 2003, Administrative Law Judge 
Wallace H. Nations issued the attached decision.  The 

Respondent filed exceptions and a supporting brief, and 
the General Counsel filed an answering brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.  
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to     
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified.
2                                                            
 1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 

basis for reversing the findings.   
In affirming the judge™s finding th
at the Respondent violated Sec. 
8(a)(1) by Supervisor Jones™ remarks to employee Corning to ﬁbe care-

fulﬂ with her booklet concerning nurse
s™ rights, we observe that Jones 
made the statement on two separate occasions.  It is unnecessary for us 
to determine whether either statem
ent, standing alone, would have 
violated the Act.  Member Walsh finds that each of Supervisor Jones™ 
warnings to Corning to be careful with the booklet, standing alone, 
independently violated Sec. 8(a)(1).     
With respect to the judge™s finding that the Respondent further vio-
lated Sec. 8(a)(1) by discharging 
Corning, Members Walsh and Meis-
burg reject as without factual foun
dation the Respondent™s assertion 
that Corning assaulted Bishop, a volunteer at the hospice.  Like the 

judge, they stress Nurse Dickinson™s credited, eyewitness testimony 
that Corning turned Bish
op™s face towards her ﬁin a gentle manner.ﬂ  In 
addition, as the judge stated: ﬁCorning™s repositioning of Bishop™s head 

to enable Bishop to understand what she was saying was understand-
able under the circumstance.  As Di
ckinson testified, repositioning the 
head of a person with a hearing disorder is a common technique to 

focus their attention on the speaker™s 
lips.  Bishop clearly had a hearing 
disorder . . . .ﬂ   
Member Schaumber concurs in his 
colleagues™ determination that 
Respondent violated Sec. 8(a)(1) of 
the Act by discharging Corning.  
However, in finding the requisite 
animus he relies solely on Respon-
dent™s falsification of the Reten
tion Committee election results to ex-
clude Corning, and Respondent™s hu
man resources director™s statement 
to Corning that her participation 
in concerted activities could have 
caused management to harass her.  Member Schaumber finds it unnec-

essary to rely upon either the judge
™s conclusion that it was understand-
able for Corning to ﬁrepositionﬂ Bi
shop™s head or the judge™s assess-
ment as to what would constitute an
 appropriate level of discipline for 
an unwelcome touching.  Similarly,
 Member Schaumber does not rely 
upon the judge™s analysis of Respondent™s purportedly inadequate 
investigation or allegedly shifting de
fenses in finding that Respondent 
failed to establish a rebuttal defense. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Con-

necticut Hospice, Inc., Bran
ford, Connecticut, its offi-
cers, agents, successors, and assigns, shall take the action 
set forth in the Order as modified.   
1. Substitute the following for paragraphs 2(b) and (e). 
ﬁ(b) Make Roseanne Corning whole for any loss of 
earnings and other benefits suffered as a result of the 

discrimination against her in the manner set forth in the 
remedy section of this decision.ﬂ 
    ﬁ(e) Within 14 days after service by the Region, post 
at its facility in Branford, Connecticut, copies of the at-
tached notice marked ‚Appendi
x.™  Copies of the notice, 
on forms provided by the Regional Director for Region 
34, after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent imme-

diately upon receipt and main
tained for 60 consecutive 
days in conspicuous places including all places where 
notices to employees are customarily posted.  Reasonable 

steps shall be taken by the Respondent to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that
, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 

copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since July 2002.ﬂ    
 Quesiyah S. Ali, Esq. 
and Darryl Hale, Esq., 
for the General Counsel. Edward F. O™Donnell, Esq., 
and
 Nicholas J. Grello, Esq., 
of 
Hartford, Connecticut, for the Respondent.
 Judith A. Ravel, Esq., 
of Guilford, Connecticut, for the Charg-
ing Party.
 DECISION STATEMENT OF THE 
CASE WALLACE 
H. NATIONS
, Administrative Law Judge.  This case 
was tried in Hartford, Connecticut, on June 25Œ27 and July 31, 
2003. Roseanne Corning, an indivi
dual, filed an original charge 
in Case 34ŒCAŒ10314 on December 9, 2002,
1 and an amended 
charge was filed on January 31,
 2003. Region 34 issued com-
plaint and notice of hearing on
 February 25, 2003. The com-
plaint alleges that Connecticut 
Hospice, Inc. (Hospice or Re-
spondent), threatened and discharged Corning in violation of 
Section 8(a)(1) of the Act. Re
spondent filed a timely answer 
                                                                                            
 2 We shall modify sections 2(b) 
and (e) of the judge™s recommended 
Order to conform to the Board™s standard remedial language and in 

accordance with our decision in 
Excel Container
, 325 NLRB 17 (1997).   
1 All dates are in 2002 unless otherwise noted. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  24wherein it admits, inter alia, the jurisdictional allegations of the 
complaint.  
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and 
Respondent in October 2003, I 
make the following FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, w
ith an office and place of 
business in Branford, Connecticut
, has at all ma
terial times 
engaged in the operation of a hospice, providing inpatient 
medical and professional health
 care services. The Respondent 
admits and I find that it is an employer engaged in commerce 
within the meaning of Section 2(2)
, (6), and (7) of the Act and a 
health care institution within th
e meaning of Section 2(14) of 
the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES
 Connecticut Hospice, Inc. ha
s two components. One is an 
inpatient hospice and the other 
consists of five home care of-
fices in different geographic areas so that most of Connecticut 
can be served by the Hospice. 
The primary business involved in 
this case is Respondents hospital 
facility. Hospice is a concept 
of care for a patient with a terminal illness and the whole focus 
of the Hospice is to maintain the dignity of the patient and con-
centrate on the strengths of the family. It utilizes a physician 
directed/nurse coordinated syst
em to address symptoms and 
alleviate pain, which can be 
physical, psychol
ogical, and emo-tional. As pertinent the Hospice employs nurses and certified 
nursing assistants to attend to the 
needs of the patients and their 
families. 
A. Complaint Allegations 
The complaint alleges and Respondent admitted that the fol-
lowing persons hold the title acr
oss from their names and are 
supervisors within the meaning of
 Section 2(11) of the Act and 
agents within the meaning of Section 2(13) of the Act: 
Caroline Musmanno            Director of Human Resources 
Ron Knight                   
       Vice-President of Operations 
David Goldfarb                    Vice-President of Finance 
Judith Conley                      Co-Director of Nursing Services
2 Rosemary Franco                Co-Director of Nursing Services
3 Andrea Jones                       Evening Nursing Supervisor 
Linda Spinelli                      Weekend Charge Nurse 
Patricia Corradino                Volunteer Director
4  The complaint alleges that Roseanne Corning engaged in 
concerted activities with othe
r employees for the purposes of 
mutual aid and protection by: 
                                                           
 2 Conley held this position at all ti
mes material to this case. She is 
currently vice president of clin
ical services for Respondent. 
3 Franco held this position at all ti
mes material to this case. She is 
currently assistant vice president of nursing. 
4 Mrs. Corradino married subsequent to the events in question and 
was previously known as 
Patricia Nowak. She will be referred to herein 
by her married name. 
1.  In or about September 2001, drafting and soliciting signa-
tures for a petition protesting 
Respondent™s failure to make 
timely contributions to its pension fund; 
2.  In or about June 2002, di
stributing pamphlets to employ-
ees concerning wage and hour laws; 
3.  In or about July 2002, di
stributing pamphlets to employ-
ees concerning documenting and resolving workplace issues; 
4.  In or about July 2002, at 
a staff meeting,
 advocating im-
proved working conditions, inpatient to nurse ratio, and staff 
retention; 
5.  In or about August 2002, so
liciting staff suggestions and 
recommendations for improving working conditions, inpatient 
to nurse ratio, and adherence to wage and hours laws, and draft-
ing a compilation of the staff recommendations to be submitted 
to management; and 
6.  On or about August 6, 2002, refused an assignment due to 
an unsafe inpatient to nurse ratio. 
 The complaint alleges that in or about July 2002, by Andrea 
Jones, threatened Corning with unspecified retaliation if she 
continued to engage in protected concerted activities. 
The complaint alleges that on 
or about September 27, 2002, 
Respondent terminated its employee Roseanne Corning be-
cause Corning engaged in the conduct described in paragraphs 
1Œ6 above, and to discourage employees from engaging in 
these or other concerted activities
 in violation of Section 8(a)(1) 
of the Act. B. Facts and Findings Related to Corning™s Alleged Protected 
Concerted Activities 
Roseanne Corning is a registered nurse who was employed 
as a staff nurse by the Hospice from April 1996, until her dis-
charge in September 2002.  For the 6-years prior to her em-
ployment with Respondent, Corn
ing was part of a group that 
imported and exported seafood and part of a group that tried to 
sell biotechnology and pharmaceut
icals from Israeli companies 
to China, India, and Pakistan.  
For the last 2 years with Respondent, Corning worked eve-
nings. The Hospice is a three-story facility, with the first floor 
used as a reception area, nursing offices, and a cafeteria. The 
second floor houses patients and has areas for their visitors. The 
third floor is primarily used for 
administrative offices and some 
rooms where families can stay overnight. The second floor has 
a center area called the ﬁcommonsﬂ and two wings off the 
commons. The wings are also divi
ded into two areas of respon-
sibility. The four patient areas are called Star I and II and Sun I 
and II. The patient capacity of 
the various areas is about 50 
beds.  1. The pension plan letter 
In August 2001, Mary Gerlach, a registered nurse employed 
by Respondent, found that Resp
ondent was not making contri-
butions to her pension fund in 
a timely manner. She contacted 
Hospice™s pension plan administ
rator, who advised her to con-
tact Allyson Fox with the federal agency known as the Pension 
Welfare Administration. She informed Respondent™s vice-
president of finance, David Goldfarb, and told him she was 
calling Fox and then she called 
Fox. Fox asked if other em-
ployees were experiencing the same problem and she said she 
 CONNECTICUT HOSPICE
, INC.  25did not know but would talk with the other nurses. She began 
asking around and Corning heard from some nurses that Re-
spondent was making untimely or in
correct contributions to the 
employees™ pension plan. Gerlach then approached Corning 
and asked Corning to follow up on the contact she had made 
with Fox at the Pension Welfare Administration by writing to 
the agency a letter in the form of a petition by employees. This 
was a necessary step to have 
the agency investigate Respon-
dent™s pension plan. Corning and 
Gerlach composed this letter 
in which it alleged that Respondent was making delinquent and 
possibly incorrect contributions to
 its pension plan. The letter 
also quotes Goldfarb in a meet
ing with employees as making 
the ﬁpromise that they will try to be caught up by 9/30/01.ﬂ The 
letter/petition is signed by Corning and about 20 to 30 other 
employees of Respondent.
5 Corning and Gerlach solicited these 
signatures from fellow employees. Corning may have gotten 
help in securing employee si
gnatures from a Debbie Barnum.  
She also showed the letter to Doreen Gallagher, who she be-
lieved to be in Hospice™s ma
nagement in Respondent™s home 
care patient division. Gallagher told her she could not sign it 
because of her position, but di
d not discourage her efforts. 
Corning also spoke about the letter with her supervisor at the 
time, Debbie St. John, whose re
action was the same as Galla-
gher.  After getting other signatures, Corning mailed the letter to 
Allyson Fox on September 14, 2001.
 Thereafter, in early Janu-
ary 2002, Corning was in a meeting with one of Respondent™s 
vice presidents, Claire Pace, a
nd its director of human re-
sources, Caroline Musmanno. Corn
ing asked for the meeting, 
as she felt harassed by a me
mber of nursing management. 
Corning was asked if she knew of a reason why she might be 
the target of harassment. Corning answered it might be because 
she wrote the pension plan letter. Musmanno said she had not 
known that Corning wrote the letter, but said, ﬁBut that could 
do it.ﬂ 2. The ﬁQuick Referenceﬂ booklet 
In or about July 2002, Corning obtained what is called 
ﬁNurses Quick Reference to Workplace Issues,ﬂ a 66-page 
booklet published by the Connect
icut Nurses™ Association. 
Inter alia, the booklet deals with such issues as mandatory over-
time, unsafe/inadequate staffing, patient assignment issues, and 
re-assignment, and states guideli
nes for reporting and resolving 
such issues. Corning took the booklet to work and showed it to 
some other employees, including 
her supervisor Andrea Jones. 
One of her co-workers she show
ed the booklet was Elvira Ma-
nas. They discussed the booklet
 and specifically how it dealt 
with the differences between refusing an assignment in a pro-
fessional manner and what is c
onsidered nurse abandonment, 
and how to document in a professional manner incidents that 
happen. In her first conversat
ion with Jones about the book, 
Corning pointed out that it contained the same information that 
had appeared in an article she 
had read about accepting of as-
signments and patient abandonme
nt. According to Corning, 
Jones read through those sectio
ns in the booklet. Jones com-
mented that it was good and to hold on to it. In a later conversa-
                                                          
 5 The signatures are in some
 cases difficult to read. 
tion, Corning testified that Jones told her, ﬁRosie, be careful 
with that (the booklet).ﬂ  Jones testified and denied having ever 
seen the booklet, having any conve
rsation with Corning about 
the booklet or telling Corning to be careful with the booklet. I 
credit Corning™s testimony and reje
ct Jones™ denials. Supervisor Andrea Jones testified and confir
med some conversations other 
witnesses said occurred, but deni
ed any part of those conversa-
tions which could be adverse to Respondent™s position. Her 
testimony and that of other of
 Respondent™s witnesses seemed 
totally contrived to me and I do not credit any of it. Corning 
testified that in July, in a st
aff meeting with Respondent™s co-
director of nursing, Judith Conl
ey present, she mentioned the 
booklet. Conley had no memory of ever seeing the booklet. 
3. The staff retention actions 
Staff meetings were routinely held at the Hospice and Corn-
ing attended two such meetings in
 July. The first of these meet-
ings was conducted by Conley a
nd was attended by about 20 
employees. The nurses expressed their dissatisfaction with 
staffing levels that were consider
ed too low and caused the staff 
to be overworked and stressed. Nearly everyone asked about 
the matter in this hearing conceded that there is a shortage of 
nurses.  Corning named several 
employees who spoke out with 
variations on this problem. One of
 the suggestions was to close 
a wing and take in less admission
s. Conley responded by talk-
ing about the initiatives that ma
nagement was taking to get new 
nurses. Corning replied that ra
ther than worry about recruit-
ment, Respondent should concentrate on retaining the existing 
nurse employees and improving 
the workplace environment. She argued that taking those steps would not only help retain 
existing employees, but help in recruiting and keeping new 
nurses. She talked about some of the other shared governance 
paradigms that she had found re
searching in the Connecticut 
Nurses Association library and in an article she had read. Corn-
ing suggested establishing a nurses retention committee to 
come up with suggestions about improving morale and the 
workplace. Conley said she would take up the matter with 

higher management. 
 At about this time Nurse Elvi
ra Manas came into the meet-
ing distraught about the amount of work on the floor that eve-
ning.  When Manas™ outburst 
was over, Corning quietly an-
nounced to Conley that she was not going take any more than 
six patients at a time.
6 That had been the standard and ratio 
used by the Hospice at some prior point. She urged the other 
nurses to go back to that standard and some agreed with her.  
Conley admonished her saying, ﬁWell, that isn™t fair to your co-
workers because that means they have to take up the overload.ﬂ 
Corning replied, ﬁNo, that in fa
ct, that (the one nurse to six 
patient ratio) was what our standard was supposed to be by 
regulation and therefore it was not my responsibility, it was 
management™s responsibility to provide enough nurses so that 
we could maintain that ratio.ﬂ On that note, the meeting ended.
7                                                           
 6 Conley remembers nurse retenti
on being discussed but could not 
remember Corning ﬁrefusing patient 
assignmentsﬂ at a staff meeting. 
7 The tr. does not reference that these regulations were admitted into 
evidence because the General Counsel
 did not reference them by num-
ber when offering them in
to evidence. They are 
part of this record. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  26The regulations which Corning referenced in this meeting are 
contained in General C
ounsel™s Exhibit. 5. 
Clinical Supervisor Bernice Batson takes notes at staff meet-
ings and introduced notes of this meeting. She had notes for 
such a meeting on July 11. Inter a
lia, it indicates a great deal of 
the meeting involved discussion of recruitment and staffing 
related to nurses and CNAs. It 
lists a number of suggestions 
made, but does not relate from 
whom these suggestions were 
made. It does not mention anyt
hing about staff retention. I 
again credit Corning™s testimony and credit her assertion that 
she told Conley that she would refuse assignments that ex-
ceeded what she considered a safe patient to nurse ratio. Corn-
ing a few weeks later did 
refuse an assignment. 
The second staff meeting Corning attended in July was led 
by Ron Knight, vice president of
 operations for the Hospice and 
by Conley. It was attended by 
a number of employees. Knight 
began by stating that manageme
nt had not realized that the 
nurses were so overburdened and 
apologized. He then author-
ized establishing a nurse re
tention committee which would 
have as its purpose the retention of employees at the Hospice. 
Nurses were then allowed to state what they felt was needed. 
Various nurses spoke and offere
d a number of suggestions and 
complaints. One wanted paid receptionist on each wing so 
nurses would not have to answer the phones. Another com-
plained that she had worked alone with 12 patients and that was 
an unsafe situation. Another complained that when she was 
hired she was told that she would have only four patients and 
after orientation was immedi
ately given eight patients. 
Batson™s notes do not mention this
 meeting, and she testified 
that the next staff meeting t
ook place on August 8. However, I 
am certain the second July meet
ing testified about by Corning 
took place, notes or no notes. On 
July 19, Respondent put out a 
newsletter to staff, that, inter alia, states that management is 
going to establish a task force fo
r nurse retention at the Hospice 
and it asks for employees to suggest names for members or to 
volunteer to serve on the committee. The idea for staff retention 

came from the staff according to Batson. By the time of the 
August 8 meeting, the staff retention committee had already 
been selected. I credit Corning™s testimony about this meeting. 
Corning next sent a fax to the employees of Respondents 
satellite offices notifying them of the retention task forces and 
encouraging them to participate in it. In the fax, she suggests 
they contact Conley noting their interest in participating.  
Employees began giving Corning their ideas or suggestions 
for the retention task force and she noted them on a sheet of 
paper where she put her sugges
tions and added suggestions 
from several other employees.  She got another list of sugges-
tions written and given to her by CNA Robin DiMenna. Yet 
another such list was complied by employee Kathy Tomblin 
and was given to Corning. She received an e-mail compilation 
of suggestions from employee
 Joan Woodman. Corning then 
sorted out the suggestions and typed them by category in a 2 
page, single space document headed ﬁWhat needs to be done to 
make a better workplace environment for you or that you think 
would better retain you or othe
r staff members.ﬂ After the re-
tention committee was in place, Corning gave this document to 
Mary Gerlach and another employee selected to sit on the 
committee to use when they met. Though not discussed at this 
point in the record, Corning slipped this document under Caro-
line Musmanno™s office door and Musmanno confirmed she 
had seen it.  
Bernice Batson testified that staff were asked to submit the 
names of those who were interest
ed in being on the retention 
committee and those names were se
nt out in a newsletter by 
Respondent for staff to elect who they wanted.
8  She added that 
over a period of a week or more
, little pieces of paper would 
show up under Batson™s door or on the Hospice™s co-director of 
nursing, Rosemary Franco™s desk 
and were placed in a folder. 
Batson testified that Corning did not win a spot on the commit-
tee. She, Franco, and Conley 
counted the ballots. After the 
votes were counted, the ballots we
re thrown in the trash. From 
Corning™s shift, nurses Nancy Ha
rkey and Kathy Tomblin were 
elected according to Batson.  
Corning volunteered to be on the committee herself by tell-
ing Conley of her interest.
9 On an evening thereafter, when she 
came to work she was told an election was being held to select 
members for the committee. She was told to write two names of 
persons she wanted to be on the retention committee on a slip 
of paper. Corning testified that after the votes were tallied, and 
she did not get on the committee, she was told by the other 
nurses on the evening shift that they had compared their votes 
and Corning got more votes than
 any other employee. One of 
these nurses suggested she speak to Supervisor Jones. She 
spoke by phone with Jones the ne
xt day. She reiterated what 
she had been told by the nurses the day before, and Jones 
agreed that they were correct because she had seen some of 
ballots in a desk drawer. Jones and another nurse, Kathy 
Tomblin spoke about this issue. 
Tomblin had been placed in the 
committee. Jones told Tomblin that Corning had received most 
of the votes, Tomblin had received a few and another employee 
put on the committee, Nancy Harkey, had received just one 
vote. Tomblin called Conley and told her she had learned that 
the election results had been falsified and that she felt uncom-
fortable being on the committee. She felt the election was a 

fraud and she could not be part 
of it. She mentioned that the 
entire retention project was Corning™s ﬁbabyﬂ and that Corning 
would be a premier person on the committee. Tomblin did not 
attend any of the meetings of the Committee. Jones admitted 
having conversations on this issue with both Corning and 
Tomblin. She denied telling them about the vote count or that 
Corning got the most votes. I credit the testimony of Tomblin 
and Corning over that of Jones. Even though I found the testi-
mony of Corning more credible than that of Jones as a general 
proposition, here a totally uninvolved witness corroborates 
Corning™s version. I find that the election was in fact a fraud 
and that Respondent kept Corning off the retention committee. 
It obviously did not want an intelligent activist armed with 
knowledge of her rights as a nurse in a position to influence 
other nurses.  
On August 8, Respondent issued
 a newsletter to employees 
wherein it names the persons the Hospice stated were chosen 
by the election to be on the committee. Mary Gerlach was one 
                                                          
 8 No one put such a newsletter in the record, assuming one existed. 
9 Batson confirmed that she was aware that Corning had indicated 
interest in being on the committee. 
 CONNECTICUT HOSPICE
, INC.  27committee person selected even
 though she did not submit her 
name for consideration. Gerlach 
attended meetings of the reten-
tion committee. For management, Franco, Bernice Batson, and 
Judith Conley attended some or 
all of the meetings. At one of 
the meetings, management was 
asked why Corning was not on 
the committee because she complied most of the information 
the committee was addressing. 
Conley responding by explain-
ing the election process and stated that Corning™s name had not 
been submitted. Committee member, Nancy Harkey, noted that 
Tomblin had declined to take her position on the committee and 
offered that Corning should take
 her place. Conley said the 
committee would stay as it was. 
Conley was given a copy of the 
document prepared by Corning 
containing all the suggestions 
that employees had given Corning.
 Notes of the meeting reflect 
that Corning was given credit at the meeting for the document. 
According to committee member Bernice Brotz, none of the 
suggestions discussed at this 
and subsequent meetings were 
ever implemented.  
On August 4, Corning wrote 
Respondent™s CEO Rosemary 
Hurtzler, thanking her for the bonus Corning received in her 
paycheck that week. It states, inter alia, ﬁI truly appreciate the 
acknowledgment and this gesture 
indicating that our voices of 
concern are being heard and that you are listening and under-
standing the dilemmas to be addr
essed.ﬂ Corning sent a similar 
letter to Co-Director of Nursing Rosemary Franco.  
4. The issue of refusing assignments 
In July, Corning also read and cut out an article by the Con-
necticut Board of Examiners fo
r nursing setting guidelines for 
patient abandonment for nurses. 
She showed it to Supervisor 
Jones who had read it, and then 
gave a copy of the article to 
Judith Conley. She wanted Conley to have it because it deline-
ated nurses™ rights and responsibilities on the subject of nurses 
declining assignments. Conley admitted reading the article. 
On August 6, Corning spoke by phone with Clinical Super-
visor Bernice Batson about Corn
ing™s assignment. She called 
the Hospice and had Batson paged. She told Batson that she 

was concerned about the staffing mix for that evening in that 
she was assigned to 12 patients a
nd was to be assisted by two 
CNAs, one of whom had severe 
personal problems that made it 
impossible to delegate tasks to 
her and leave her alone. Accord-
ing to Corning, Batson said, ﬁY
ou beeped me out of lunch for 
that?ﬂ Corning said she had because she had been trying to 
reach Batson since the night before, but Batson was not re-
sponding to her messages.  Bats
on indicated there was nothing she could do about the situation. Corning then said she was 
prepared to work, but could not work with the present staffing 
mix and asked that it be changed.
 Batson instructed her to stay 
home.10 Corning pleaded with Bats
on to no avail. Batson testi-
fied that she had gotten notes from Corning about this problem 
prior to this phone call. In resp
onse she had tried to get a per 
diem nurse to come in and tried to get someone on the shift to 
stay for the next shift with no success. She told Corning to stay 
home. She did not remember the problem with the staffing mix 
or any particular CNA. 
                                                          
 10 Corning was suggesting that they pull another two person certified 
nursing assistant team from anothe
r wing and substitute for the team 
assigned.  
Corning then called Supervisor 
Jones. She explained to Jones 
what had happened with Batson and Jones asked if she were 
willing to come in and Corning said she was, but had been in-
structed by Batson to stay home. Jones said she would check 
into the matter. Jones reached Franco at the Hospice and she 
confirmed that Corning had been told to stay home. Franco also 
indicated that she was in a meeting and could not talk at that 
time. Jones told Corning that when she got to work, she would 
see if Corning could come in. She 
also said that if she did not 
call back, to come in on the next day, August 7.  
She came to work on the 7th and was asked to talk with 
Franco.  She went to her office and found Franco, Batson, and 
Jones there. Franco asked what happened the day before. She 
told Franco what she related above, mentioning the problem 
with the mix. Franco indicated that the problem-nursing assis-
tant had been fired that morning. Corning noted that it was still 
a problem on the 6th when she would have had to work with 
the employee. Franco then talk
ed with her about refusing as-
signments when there were more than six patients or she would 
be working alone. Corning said th
at it was her right as a regis-
tered nurse to assess an assignmen
t and that she could refuse it 
or ask for an alteration before accepted an assignment. Accord-
ing to Corning, Franco said, ﬁthis cannot go on because it is 
going to escalate and other people are going to be doing this. I 
am going to have to take this further.ﬂ Corning then told Franco 
that she was not her adversary and supported the Hospice and 
its original mission and philosophy. Batson, Jones, and Franco 
deny this meeting ever occurre
d. I credit Corning™s detailed 
testimony about this meeting over 
the flat denials by the three 
managers. I find it incredible th
at no one in management would 
allow Corning to refuse an assi
gnment for the reasons she gave 
and not inquire about it. It was 
clearly an unusual situation. 
Because of the barely veiled threat by Franco in the meeting, it 
is no wonder that Respondent does
 not want to admit it took 
place.  
Corning™s refusal of the assignment certainly got the atten-
tion of Respondent™s Co-Director 
of Nursing, Judith Conley. 
She testified that following this action by Corning, she spoke at 
a staff meeting held August 8, wh
ere she told staff she did not 
support refusing assignments be
cause the staff had a responsi-
bility to the patients and their families and it added a burden on 
co-workers. According to Conley, no one has refused an as-
signment since Corning did on August 6. 
After the meeting of August 7,
 Corning spoke with Andrea 
Jones. According to Corning, Jones told her that she told 
Franco after Corning left that she should not challenge Corning 
on this issue, that Corning knew
 what her rights were and men-
tioned Corning™s book of nurse™s gui
delines. Corning then said 
she had the book with her. According to Corning, Jones told 
her, ﬁRosie, be careful, be very careful.ﬂ
11 Jones denies this 
conversation took place. I credit 
Corning™s testimony in this 
regard.                                                            
 11 There is no mention of this warning to be careful in Corning™s af-
fidavit to the Board. However, th
e affidavit does mention a similar 
comment by Jones made in July in
 connection with the Nurses Quick 
Reference booklet. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  28Corning made a contemporaneous memo of the events of 
August 6, and mailed the memo to Conley and Franco. The 
memo mirrors her testimony of these events. She also sent these 
women a memo detailing her view of the unsafe and inadequate 
staffing of the Hospice on August 2. She noted another nurse 
had looked at her assignment (one nurse and two CNAS for 21 
or 22 patients) and refused the 
assignment. The situation was 
reported to Batson who said she could do nothing about it. So 
Corning volunteered to work a s
econd shift assisting the nurse. Before she left that night, anot
her nurse working asked her to 
document what had happened because she was upset with the 
staffing. On August 9, Corning sent a memo to Judith Conley, Rose-
mary Franco, and Andrea Jones about what she considered 
inadequate and unsafe staffing on July 27 and 28.  
5.  Issues related to Corning™s paycheck 
In June, Corning read an article published by the American 
Nurses Association entitled ﬁShould You Be Getting Over-
time?ﬂ It sets out the rules governing the payment of overtime 
and suggests certain aspects of work for which employees are 
eligible for overtime. She brought
 the article to work and dis-
cussed it with fellow employees. She particularly noted that it 
did not require a supervisor™s 
signature on timesheets showing 
overtime worked and that it was illegal to change a timesheet 
without the nurse™s knowledge. Sh
e also noted that it was 
against regulations to give nurse
s personal time off in lieu of 
overtime pay without the employ
ee™s permission. She named 
several employees to whom sh
e showed the article and dis-
cussed it. She also showed it to 
Supervisor Jones. Her affidavit 
to the Board was read into the record in part. Therein Corning 
stated: ﬁThe employer did not always compensate the employee 
for overtime work if the time sheet was not signed by a super-
visor. The employer would also, at times change the time sheet 
of staff and give personal time 
off, PTO, instead of money for 
the overtime work, without speaking to the affected staff mem-
ber. As of result of my efforts,
 staff began to insist upon being 
paid for hours worked instead of just accepting the PTO and not 
noticing it in their paycheck.ﬂ She identified CNA Robin Di-
Menna as one of several other CNAs as being in this group who 
responded to what she showed them. 
Corning produced her timesheet for the period July 28 
through August 10. She testified that
 she filled it out and turned 
it in. When she got her paycheck for this pay period, she dis-
covered that she had not been paid for the hours she had 
claimed. She inquired about the matter with Respondent™s pay-
roll clerk and learned that the 
timesheet had apparently been 
changed without Corning™s knowledge. The payroll clerk 
agreed that it should not have 
been changed without her knowl-
edge and suggested she speak 
with Caroline Musmanno. Mus-
manno was shown the timesheet and the Respondent™s rules 
about pay and agreed that that 
it was inappropriate to change 
the sheet without Corning™s knowledge and perhaps the 
changes themselves were ina
ppropriate. She referred Corning 
to David Goldfarb. Goldfarb told Corning that it was his under-
standing that Corning had been informed of the changes by her 
supervisors before they were made. Corning denied this. Gold-
farb said he would look into th
e matter. She saw him again and 
he told her that her supervisors had been in touch with her 
about the matter and she responded that they had not been in 
touch with her. The matter was left unresolved. 
C. Corning™s Job Performance 
Corning™s employee evaluation forms for the period 1997 to 
2002 were introduced. The forms rate employees in a number 
of ways and then places them in a grading category. For the last 
3 years, Corning was placed in category IV in 2000 and 2002 
and in category III in 2001. There are five grading categories, I 
to V, with V being the best. The description of category IV 
reads: ﬁDuring the past year, the employee has exceeded the 
standards expected of Hospice 
employees in that position. The 
performance shows a clear progression from the level previ-
ously achieved or has continued 
with sustained excellence. The 
attitude is one which continua
lly fosters a harmonious work-
place.ﬂ  The last three evaluations were performed by Rose-
mary Franco in 2000, Debbie St. John in 2001, and Andrea 
Jones in 2002. All the evaluations
 were made in the month of 
April. Notably, practically all of the activity Corning engaged 
in as described above took place after April. 
Corning was made aware of a patient complaint concerning 
her in May 2001.  Her supervisor
 at the time, Debbie St. John, 
informed her that the family of a patient felt that Corning has 

spoken in a rude manner and reque
sted that she not attend to 
their family member. St John as
ked her to document what she 
knew of the situation. She prepared the documentation, gave it 
to Respondent™s then director of nurses, Tara Green, and heard 
nothing more about the matter.  
In August 2002, Corning became aware of a critical letter 
sent to the Hospice by the family of one of Corning™s patients. 
She was called to Franco™s office. Inter alia, Franco and Corn-
ing agreed that she had attended a specific patient,
12 and Franco 
asked Corning if she had asked the patient if she had had a 
drink (alcoholic). Corning replied 
that she had asked that ques-
tion of the patient. She explained the patient had mentioned 
liking white wine and Corning told her she would try to get an 
alcoholic beverage order from he
r physician. Corning asked the 
question to see if her reque
st had been granted.  
Franco asked her whether on her last visit with the patient 
she believed that the patient woul
d die soon. Corning stated that 
the patient did not appear to be in the last stages of dying when 
she last saw the patient. She added that if she had made this 
assessment, she would have contacted the family. 
Franco then asked about the amount of morphine that was 
given to the patient the last time Corning attended to the pa-
tient. The family had complained that she was given a very 
large dose of morphine on that occasion. Corning remembered 
the dosage and stated that it was the dosage ordered (by the 
doctor). Franco then asked that upon admission of this patient, 
had she been given an injection of morphine and if so, why. 
Franco also inquired about the length of time the admission had 
taken as a family member ha
d alleged it took 4-1/2 hours be-
cause of Corning™s absence from the room. Corning replied that 
when she approached the patient to welcome her, she was in 
                                                          
 12 Though the record contains the patient™s name, I decline to use it 
in this public document. 
 CONNECTICUT HOSPICE
, INC.  29pain and the doctor attending ordered Corning to give her the 
morphine injection. She stated that she was then called away to 
attend to a patient in respirat
ory distress and was away for a 
while. She denied that she was 
away 4 hours as claimed by the 
family of the patient being admitted. She testified that she com-
pleted the admission process in the family room with the sister 
of the person writing the letter, 
who may not have been aware 
that the admission process was being completed out of the pa-
tient™s presence. She also told Franco that the sister who had 
helped her at admission had said 
that the letter-writing sister 
did not want the patient in the Hospice. Corning knows of no 
discipline that resulted from this incident.  
Batson testified that she had been at this meeting, took notes 
and put them in Corning™s pers
onnel file. Her notes state gener-
ally what Corning stated in her testimony. Batson testified that 
the notes were not a warning, bu
t simply a note to herself about 
events that happened. 
Corning testified that prior to September 21, she had re-
ceived no complaints other than the two noted above.
13  At the 
beginning of September, Cornin
g asked that her hours be re-
duced as she was becoming weary. She said she needed more 
time to rest and revitalize. She 
had a schedule that did not allow 
2 consecutive days off. She asked 
to work 5 days 1 week and 4 
the next, a common staffing practice called a ﬁPoint Nine.ﬂ She 
made this request of Franco, who granted it.  
D. Facts Related to Corning™s termination 
On the evening shift of Saturday, September 21, Corning 
was working with LPN Laura Wrezyenski and CNA Linda 
Dickinson.14 Linda Spinelli was the weekend supervisor. At 
report at the beginning of the shift, Corning learned that there 
was a newly admitted patient and she and Dickinson went to 
check his condition. He was in room 227. There were four beds 
in the room, all occupied. Th
e beds are identified as 227A 
through D. The patient they were to attend was in bed 227A. 
They found the male patient thrashing back and forth in pain. 
He was having respiratory pr
oblems, was agitated, and had 
undressed bloody skin tears on him.
 A doctor was also in atten-
dance at the outset of treatment and gave Corning some instruc-
tions concerning the patient. The doctor then evidently left. 
Corning could not leave the patient as he was, so she and 
Dickinson got supplies and be
gan cleaning him and dressing 
the skin tears. She tried to put a catheter in him because of 
bladder spasms. While they were doing this, the wife of another 
patient in the room in bed 227D called to Corning by name and 
asked if she could help. Corning replied she was tied up at the 
moment, but would get help. She 
took off her gloves and put on 
the call bell. This caused a light to
 flash outside the room in the 
hallway and a bell to ring at the 
nurses™ station. There was an-
other button she could have pushe
d that causes a red light out-
side the room to flash and a bell to ring. It is apparently more of 
an emergency signal for a nurse to come immediately. She did 
                                                          
 13 On cross examination, she rememb
ered a meeting with the then di-
rector of nurses about a complaint of Corning being too intense at bed-

side.  14 This witnesses name is spelled 
Dickenson in the transcript., but 
spelled Dickinson on R. Exh. 9, a 
personnel form. I believe the latter 
spelling to be correct. not push this one. Corning and Dickinson went back to work on 
the patient. Shortly, Anne Bis
hop appeared outside the privacy 
curtain surrounding the patient™s bed. Bishop was at the time an 
elderly volunteer at the Hosp
ice who manned the wing™s desk 
and answered the telephone. Evidence adduced throughout this 
case establishes that Bishop had 
a hearing loss. Corning told 
Bishop that help was needed with the patient in 227D and 
would she please get a nurse. Bishop said, ﬁWhat?ﬂ Corning 
repeated her request. Bishop said she could not hear what Corn-
ing was saying and asked to come
 inside the curtain. Corning 
answered affirmatively and Bishop came inside. Corning again 
repeated her request for a nurse. Bishop went out into the room 
and went to each of the other 
beds and inquired whether help 
was needed. All of the patients 
in the room were nonverbal and 
one was nonresponsive. Bishop came back inside the curtain 
and told Corning that none of the patients needed help. 
Corning testified that she had finished a procedure with the 
patient, and had put on clean gloves. She turned around and 
gently took Bishop™s face in her hands and said, ﬁAnnie, I need 
a nurse in 227D, please get a nurse.ﬂ
  Corning testified that she 
did not shake Bishop and that she did not touch her with dirty 
gloves.15 Corning then opened the curtain and pointed out with 
her finger and told Bishop to get 
ﬁLaura (Wrezyenski), we need 
help in 227D.ﬂ Bishop then went outside the curtain and re-
peated that no one wants anything.
16 Corning testified that she 
and Dickinson continued working on the newly admitted pa-
tient when she heard the patient in 227D begin coughing. Corn-
ing started taking her gloves of
f to attend to his cough, when 
another nurse Doris Uzanus cam
e in and inquired if Corning 
needed help. At about the same
 time, Laura Wrezyenski opened 
the curtain and Corning asked her to check on the patient in 
227D. About a minute to a minute
 and a half passed between 
Bishop™s leaving the room and 
the arrival of the other two 
nurses. Corning and Dickinson c
ontinued treating their patient 
until they finished.  
Dickinson stayed with the patient and Corning left to get 
medications for him. She passe
d the nurses station and Bishop was there and called out to Corning. Corning turned and walked 
toward Bishop, who said she 
was leaving. Bishop was very 
angry and said to Corning, ﬁIf y
ou ever point a finger at me out 
of a curtain again, or touch me ever again, I™ll break your neck. 
I will break your neck.ﬂ Corning™s documentation of the event 
states that at this point in the exchange, Corning stepped aside 
and Bishop said, ﬁDon™t you touch 
me.ﬂ Corning replied, ﬁI am 
not touching you, Annie.ﬂ Bis
hop left and Corning medicated 
her patient. Corning then went 
to see Supervisor Spinelli. She 
told Spinelli that she had just had a terrible interaction with 
Bishop and was upset. She told Spinelli that Bishop was not 
competent to be answering the telephone or responding to call 
bells.17 Corning asked that Bishop 
be assigned to another vol-
                                                          
 15 Corning estimated she changed glove
s three to five times while at-
tending this patient. 
16 Corning later spoke with the wife 
of the patient in
 227D. She told 
Corning that she had told Bishop wh
en she asked if they needed any-
thing that she thought she should wait for Corning. 
17 Staff nurse Kathy Tomblin testif
ied that she had observed Bishop 
on the telephone and testified that 
Bishop had a hearing problem, often 
asking callers to repeat themselves 
several times. Tomblin considered 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  30unteer function, as she constituted a safety issue.  Corning then 
explained what had happened at the patient™s bedside and asked 
Spinelli to pass on this information to the two nursing directors 
and the day-time supervisors. Sh
e believed Bishop to be a big 
problem. Spinelli said she w
ould pass along the information 
and told Corning to inform the director of volunteers, Pat Cor-
radino. Spinelli also told her that Bishop was hard of hearing 
and that Corradino might not be aware of the problem because 
she had little intera
ction with Bishop.
18 According to Corning, 
Spinelli did not criticize Corning for touching Bishop. Spinelli 
gave very vague testimony on this conversation, though con-
firming most of what Corning sa
id. She also testified that she 
told Corning, ﬁYou should not have touched her.ﬂ I believe that 
Spinelli may well had expressed this concern, but her actions 
thereafter indicate that it was not a matter of great concern to 
her. She did not imme
diately report the incident to higher man-
agement. Instead she waited until the next day. Spinelli had 
hard feelings about Corning because of an incident in the sum-
mer of 2002. An aide had offered to work a double shift and it 
had been noted on the schedule. 
However, just before the sec-
ond shift, Corning™s shift, the aide asked to rescind the decision 
to work because she felt ill. According to Spinelli, when Corn-
ing learned the aide was not going to work the second shift, she 
became angry and ﬁread me the riot act,ﬂ in front of other staff. 
Again, according to Spinelli, Corning said, ﬁ[I] don™t care 
whether she felt well or she was sick. She signed up to work a 
double shift, she should work a double shift.ﬂ The aide changed 
her mind and worked. Spinelli testified that she felt attacked 
                                                                                            
 Bishop a safety concern because of 
her hearing problem and used her as 
little as possible because of this c
oncern. Staff Nurse Nancy Harkey 
testified that Bishop™s hearing was 
deteriorating and that she would 
have to shout to get Bishop to 
understand what she was saying. She 
said that about the time of the 
incident with Corning, Bishop was 
stressed and became easily upset. Staff Nurse Elvira Manas testified 

that unless one had Bishop™s attent
ion and she was looking at the per-
son talking to her, she would not hear what was said. General Counsel 
called a witness on rebuttal who tes
tified that Bishop had a faulty 
memory. I consider this testimony to be
 irrelevant to the issues in this 
case. 18 Respondent™s Staff Nurse Bernice Brotz testified that in August, 
she observed Bishop loudly chastising a woman standing in front of the 

elevators near the commons. When th
e elevator arrived the woman got 
on. In response to Brotz™s inquiry as to what was happening, Bishop 
replied that the woman had frightened her while she was walking her 

dog, threatening to report Bishop for animal abuse. ﬁI scared her the 
way she scared me,ﬂ said Bishop. The matter came to the attention of 
Musmanno and Corradino, who both as
ked Brotz about it. In Septem-
ber, Brotz instructed Bishop to ca
ll a doctor because she needed to 
speak about the patient™s medication 
order. Bishop went to make the 
call then returned and sn
atched the patient™s report from Brotz™s hand.  
Brotz then approached 
Bishop and asked what she was doing. She said 
she was reading the report to the doc
tor. Brotz told her that Brotz 
needed to read the repor
t to the doctor and took
 back the patient™s re-
port. When the incident with Bi
shop and Corning took place, Brotz 
attempted to tell Franco about this in
cident and Franco told her, ﬁWe™re 
not discussing anything about 
Annie from this day forward.ﬂ 
and left feeling the most upset she had ever been leaving 
work.19 On the matter of Bishop™s hear
ing, director of volunteers, 
Patricia Corradino testified that in the year or so before the 
September incident, she had re
ports from nurses that Bishop 
had a hearing problem. Corradino told Bishop that it was time 
to get a hearing aid, but Bishop 
declined to do so. Claire Pace 
worked for Respondent from 1990 until April 2002, when she 
resigned. Her last position with the Hospice was that of vice 
president of clinical services and clinic advancement. At a staff 
meeting of nurses some where in the period of November 2001 
to April 2002, complaints where voiced by staff over Bishop™s 
performance, particularly relatin
g to her memory, hearing, and 
health. This meeting was atte
nded by the nursing management. 
After the meeting, she spoke with Corradino about the com-
plaints. Corradino indicated she would follow up on these con-
cerns. 
There was one uninvolved eyewit
ness to the bedside incident 
between Corning and Bishop, Linda Dickinson. She was em-
ployed by Respondent on September 5, as a per diem CNA and 
her supervisor was all material
 times Andrea Jones. Dickinson 
has been a certified nursing assi
stant for about 12 years. She 
testified that she worked with Corning prior to September 21. 
She is familiar with infection control techniques which require 
the use of a gown, gloves, and mask, that hands are frequently 
washed, and that gloves are worn at all times.  Dickinson testi-
fied that Corning adhered to the infection control techniques. 
20 Dickinson described Corning as so
ft spoken, caring, loving, and 
comforting to patients.  
Dickinson testified that Bishop 
entered the room in response 
to a call light indicating a patient in the room needed help. 
Corning asked Bishop to go get LPN Wrezyenski because they 
could not leave the patient they
 were working on. Bishop said, 
ﬁno, they don™t need help.ﬂ Co
rning repeated her request to 
Bishop four or five times and 
each time, Bishop refused stating 
that help was not needed. According to Dickinson, Bishop ei-

ther was just refusing to obey this command or did not hear and 
understand the command. Under Ho
spice protocol, Bishop was 
bound to follow the direction of a registered nurse. At this 
point, a frustrated Corning put her hands to Bishop™s cheeks in 
a gentle manner and said to Bis
hop, ﬁPlease look at me. Just go 
and get Laura, we need help.ﬂ 
Dickinson testified that the way 
Corning touched Bishop was a way used by Dickinson to get 
the attention of someone with a hearing disorder. Bishop then 
left and according to Dickinson, everyone was upset. Dickinson 
could not recall whether Cornin
g was wearing gloves or not. 
She testified that Corning woul
d not touch anyone with dirty 
gloves and believed she was either not wearing gloves or had 
just put on new gloves when sh
e touched Bishop. Dickinson 
testified that there was nothing 
violent or malicious about the 
touching. Later that evening Dickinson overheard Bishop tell-
                                                          
 19 Respondent™s director of volunt
eers, Patricia Corradino related 
that she was told by a volunteer about 2½ years before that Corning 
was rude to her and the volunteer quit. 
20 According to staffing schedules introduced by Respondent, Corn-
ing and Dickinson had work together twice before. 
 CONNECTICUT HOSPICE
, INC.  31ing someone that she was upset and would not accept being 
treated like that. 
Dickinson™s affidavit given to the Board states: ﬁAt some 
point during the crisis someone in the room asked for help, 
someone put the call light on and Anne Bishop a volunteer 
receptionist came behind the curtain. Corning told her that they 
needed help and would she pleas
e go and get Laura. Bishop left 
the curtain. I heard her talking to someone in the room, she 
came back behind the curtain 
and said nobody needed help. 
Corning again told her to get La
ura. Bishop never went out to 
get Laura. Bishop again came back behind the curtain. Corning 
then cupped her hands to both si
des of Bishop™s face and said, 
‚Anne, please listen to me. I don™t think you are hearing me. 
Please listen, go and get Laura.
™ Bishop then left the room. I 
don™t know if at that point she went to go and get Laura or if 
Laura ever entered the room. If Corning had gloves on when 
she touched Bishop they had to be clean; however, I was not 
focused on the gloves. Corning 
definitely did not squeeze 
Bishop™s head or shake her head. 
Corning also did not raise her 
voice or act in any malicious way. If Corning had acted vio-
lently or maliciously, I would 
not have stood there. I would 
have reported the act. Corning may have pointed towards the 
direction of the patient that needed help, but I don™t recall that 
at this time.ﬂ 
Dickinson finished the rest of the evening shift and was not 
spoken to by anyone with management about the touching inci-
dent.  She worked the evening shift the next night, September 
22, and again no one with mana
gement spoke with her about 
the incident. On Monday, Sept
ember 23 Dickinson spoke by 
telephone with Respondent™s co-director of nursing, Judith 
Conley. Dickinson was not aware of Conley™s position when 
they spoke. Conley asked her 
about what happened between 
Bishop and Corning. Dickinson testified that she told Conley 
that she and Corning had been in the room with a patient for 
about and hour and a half, and then Bishop came in the room 
and stood outside the curtains. She said that Corning repeatedly 

asked Bishop to get Wrezyenski, and Bishop continually re-
plied that no help was needed. She told Conley that Bishop then 
came inside the curtained area and Corning touched her face 
gently and said, ﬁPlease look at me, please hear what I am say-
ing, please go and get Laura.ﬂ She then told Conley that Bishop 
left. Conley asked if she heard anything further and Dickinson 
replied she had not as she stayed with the patient. Dickinson 
told Conley there had been no raised voices and no malicious 
intent. In response to Conley™s question about whether Corning 
was wearing gloves, Dickinson answered that she did not recall, 
but based on her knowledge of Corning™s infection control 
orientation, she believed that 
Corning would not touch anyone 
with dirty gloves. Dickinson was a new employee at the time 
and felt uncomfortable with th
e questions and asked Conley 
were it was leading. Conley assu
red her that she was just inves-
tigating and would speak to others about the incident. Conley 
did not tell her that she was ta
king notes of this conversation 
and she did not ask Dickinson fo
r a written statement. Conley 
did not thereafter show Dickins
on her notes of the conversation 
to ensure their accuracy. 
Dickinson worked the evening of September 24, and noticed 
Corning™s name had been scratc
hed from the staffing schedule 
for that evening. Dickinson was upset and spoke with her su-
pervisor, Andrea Jones, and told
 her that she was upset and not 
sure she should have talked with Conley about the incident. She 
told Jones that she did not understand why Corning was not at 
work as there was no malice in what happened. After Dickinson 
related her feelings to Jones, 
Conley approached and asked her 
to come into the charting room. When there, Dickinson again 
related to Conley what happene
d and again asserted that noth-
ing malicious had taken place. 
 With Conley™s permission, 
Dickinson touched Conley™s face as Corning had touched 
Bishop™s face. Dickinson testified that she had a bad feeling 
about what was happening and noted this to Conley, who as-
sured her that the Hospice was just investigating. She added, 
ﬁEverything will be all right.ﬂ Di
ckinson spoke only with Jones 
and Conley about the incident, 
as no other member of manage-
ment asked her about it.  
Bishop died in December and no deposition or affidavit was 
taken of her version of the even
ts of September 21. She did, 
however, make a handwritten memo of these events from her 
perspective. The memo reads: ﬁ92 year old patient was admit-

ted approximately 3p 9-21-02. Ms Corning was admitting 
nurse. Dr Long gave her instructions as to how the patient 
should receive treatmentŠthey discussed this at my desk. ½ 
hour later, the call button lit up for 227A (patient™s room). I 
went to the closed curtain and asked if she needed help. She 
said no but as I was walking aw
ay she said something and I 
asked if she was talking to me since she had an aide with her. 
She muttered something inside the curtain and I opened the 
curtain to see what she wanted me to do. With much anger, she 
took my head in her hands, squeezed, and shook it with force 
and told me that a nurse should 
see another patient in the same 
room but didn™t tell me what be
d. I looked around and asked if 
anyone needed helpŠall smiled at
 me and said no, however, I 
found Doris and Kathy Ross in nurses discussion room and told 
and showed them of the insulting incident and perhaps a patient 
needing something. They went inŠI don™t know what 227D 

needed but it was not evident 
to me since he waved and his 
wife smiled.!! I packed my thin
gs and waited for Roseanne to 
appear at my desk. She finally 
4:30 p.m. rushed past my desk 
but not fast enough not to hear me say: ‚Roseanne if you ever 
do that again, I™ll break your neck!ﬂ She rushed to my desk, 
shook me by the shoulders (I told her to get her hands off me!!) 
She said, ﬁHow dare youﬂ and 
I left!!!!ﬂ (Spelling, punctuation 
and phrasing are as set out in Bishop™s memo.) 
I accept this memo as Bishop™s 
version of the events of Sep-
tember 21. There are only three witnesses to the bedside inci-
dent, Dickinson, Bishop, and Co
rning. There are only two wit-
nesses to the latter incident at
 the nurses™ station, Bishop and 
Corning.  All credible determinations of the events of Septem-
ber 21, will be made from these witnesses™ testimony or in 
Bishop™s case, her memo. All other testimony about these 
events is absolute hearsay from 
people with a stake in the out-
come of the proceeding. There is no showing why Respondent 
did not take a further statem
ent from Bishop if it thought the 
one she prepared was incorrect or omitted pertinent facts. It 
should have been clear to Resp
ondent shortly after Corning™s 
discharge that it was going to be sued over the discharge in one 
forum or another.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  32The clearest embellishment of Bishop™s memo comes from 
testimony of some of Responde
nt™s witnesses who now claim 
that Bishop complained that Corning touched her with dirty 
gloves. I do not credit such testim
ony. If that were an issue, I 
feel certain that Bishop would have noted it in her memo. It is 
written in detail and she was clearly angry enough to have said 
anything that she thought would make her case against Corning 
stronger. Supervisor Spinelli 
saw Bishop on September 22, and 
interviewed her about the incident. She wrote what she was told 
and this document, made before
 Conley was involved in the 
matter, says nothing about gloves.
 Once Conley got involved in 
the matter, the dirty gloves allegation surfaces. Conley testified 
that she learned of the event from Spinelli on Sunday, Septem-
ber 22.21 Spinelli told Conley what she knew and put Bishop™s 
memo in Conley™s office. Conley testified that she called 
Bishop™s supervisor, Pat Corradino 
and was told basically what 
appears in Bishop™s memo, with the dirty glove part added.
22  She testified that she called Bi
shop and Bishop, inter alia, ex-
pressed concern that she had be
en touched by dirty gloves and 
was afraid that she had had cont
act with some kind of bacteria 
or germs. Again, I believe this to be a fabricated embellishment 
of Bishop™s own words. Though it had ample opportunity to do 
so, Respondent, through Corradino or Conley could have had 
Bishop give a statement or affi
davit or deposition where this 
claim is made. That they did 
not do so I believe and find is 
simply that this assertion is not
 true and Bishop would not have 
given such a statement. Conley claims that Dickinson told her 
that Corning put gloved hands 
to Bishop™s face, a fact that 
Dickinson under oath said she did not tell Conley as she did not 
remember and did not believe Corning would do. Another curi-
ous aspect of this case is the fa
ct that Bishop claims that Corn-
ing shook her in the hallway at the nurses™ station. Corning 
denies this took place and Resp
ondent did not rely on this as-
sertion in its decision to disc
harge Corning. Respondent only 
relied on the hands to the face 
touching as a reason for the dis-
charge.  Evidently, Respondent 
did not believe this part of 
Bishop™s story. 
Corning worked the next day, Sunday, September 22, and no 
one from management s
poke with her about the incident of the 
day before. On the following day, September 23, Supervisor 
Jones called Corning on the phone. Jones told Corning that 
Bishop had written a letter compla
ining of Corning, that the co-
directors of nursing were taking
 it very seriously, and that 
Corning was to report to them the next day before her shift. 
Jones also asked if Corning had documented the incident and 
Corning stated she was doing it. Franco testified that she spoke 
                                                          
 21 Conley was ﬁon call administratorﬂ on September 21, but was not 
called about this event on the evening it occurred though subsequently 
the event was consider serious enough to cause Corning™s termination.  
22 Corradino claims to have had for a period of time a tape recording 
on her answering machine of a conversation with Bishop on the night 
of September 21. She also claims that the recording was destroyed. 
There was no reason given for not transcribing the tape and having 

Bishop sign it. She testified that when she saw Conley the next day, 
both she and Conley had a copy of Bishop™s own memo, which Cor-
radino stated was the exact words Bi
shop had used in her taped conver-
sation. As noted earlier, this 
memo says nothing about gloves. 
with Corning on September 23 by telephone and told her to 
come in and talk about the incident. 
On Tuesday, September 24, 
Corning met with Rosemary 
Franco, Judith Conley, and Ron Knight in Knight™s office. This 
was the first time anyone bothered getting Corning™s side of the 
story. Corning gave Knight he
r documentation of the incident 
with Bishop. The documentation tr
acks her direct testimony set 
out above. After the three members of management had read 
the documentation, Knight thanked her for coming. Corning 
stated that she would go to work and Knight said, ﬁNo, I don™t 
think I want you on the floor until we decide how to handle 
this.ﬂ Corning replied by sta
ting her feelings about Bishop™s 
incompetence and her threats to break Corning™s neck. She 
indicated that having Bishop in the position she functioned in 
was not safe. She asked Knight that if the Hospice could not 
give them the proper amount of nur
sing staff, then at least the 
Hospice needed competent volunteer staff that can function in a 
safe manner. Corning then asked what the complaint about her 
was and whether she could see Bishop™s letter. No one re-
sponded to these requests.  There was a pause and then Conley 
said it was about touching. Corni
ng noted that nurses touch in 
the Hospice all the time and no one says anything about it.  
Franco then said it was not that kind of touching. Corning then 
said she had touched Bishop and demonstrated what she had 
done. She pointed out that Dick
inson had observed the entire incident at bedside. No one commented on this. Corning then 
said that the Hospice had a responsibility to provide adequate 
staffing so that incidents like th
is do not happen.  Knight then 
asked if Corning ever touched Bishop again after the first 
touching and Corning said she had not. Knight asked if she 
touched Bishop at the nursing station and Corning said she had 
not. As she was not being allowed to work that day, Corning 
inquired whether she could work on her next scheduled day, 
Thursday, September 26. Knight said they would get back to 
her with an answer. 
Franco testified that after Corning left the meeting of the 
24th, she decided Corning should be terminated based on the 
touching with dirty gloves. She 
testified that Bishop™s statement 
made the allegation of dirty glov
es, which in fact it does not. 
She did not read Bishop™s statement until about a month prior 
to the hearing in this proceeding. She later amended her testi-
mony to say that Corning was te
rminated because of aggressive 
behavior towards a volunteer, no
t touching with dirty gloves. 
She further testified that she did not think anyone should touch 
anybody™s face without permission. Then she admitted that at 
the hearing she had walked by Corning and patted her on the 
head without permission.  
Conley testified that follow
ing the September 24 meeting, 
she inquired about Bishop™s competence with Corradino and a 
nurse, Nancy McGinley, who is 
a team leader. According to 
Conley, Bishop was initially told to stay home after this inci-
dent because she was involved in the incident and because she 
threatened to break Corning™s neck. Conley testified that she 
was allowed to volunteer once or 
twice thereafter.  Corradino 
testified that to the best of her knowledge, Bishop never re-
turned to the Hospice as a volunteer. She became ill shortly 
after the incident of September 21.  Bishop was admitted to the 
Hospice as a patient in November and died shortly thereafter. 
 CONNECTICUT HOSPICE
, INC.  33On Thursday, September 26, Corning spoke with Franco by 
phone and was told to come to the Hospice on Friday, but not 
for work. She went to the Hospice on Friday and reported to 
Franco. Franco escorted her to Caroline Musmanno™s office. 
On the way, Corning told Franco that she did not understand 
what was going on and that no on
e was addressing the issue of 
Bishop™s threat to her or Bishop™s continuing to work on the 
wing. Franco said, ﬁI know.ﬂ
23  Franco left Corning at Mus-
manno™s office and did not attend 
the meeting held thereafter. 
In the office were Musmanno, 
Knight, and Conley. Musmanno 
began the meeting by saying the Hospice had a policy of non-
violence and as Corning had committed an act of violence, the 
Hospice could no longer offer her employment. Corning said 
she was not a violent person and had not committed any act of 
violence. Corning asked if Musmanno had seen her documenta-
tion and Musmanno said she had not. She added there had been 
a thorough investigation which she had learned of that morning, 
but had not taken part in. Corning then gave Musmanno her 
documentation and Musmanno put it on the desk.
24 Corning 
then demonstrated for Musma
nno how she had touched Bishop. 
Musmanno then asked Corning to sign a waiver of liability and 
suggested she contact an attorney before she signed it. She was 
then given her final paycheck. Musmanno  then said that based 
on Corning™s excellent evalua
tions, the Hospice would not 
contest her claim for unemploym
ent compensation, would ex-
tend her health insurance to November and would give her 6 
weeks severance pay, if Corning would sign the waiver of li-
ability.
25  Musmanno then escorted Corning out of the building. On the 
way out, Musmanno said that 
Corning was special and was 
special to her, and that she would not have been able to judge 
the incident impartially. Corn
ing then reminded  Musmanno 
about a prior incident where Musmanno had placed surveys 
seeking employee suggestions to
 make the Hospice a better 
workplace in employee™s offi
ce mailboxes. The surveys had 
been removed from the mailboxes and Musmanno was sus-

pended for 2 days for initiating the survey. Musmanno said she 
remembered the incident, and Corning asked if Musmanno had 
gotten the list of suggestions th
at Corning had slipped under her 
door and Musmanno said she had read them. Musmanno then 
urged Corning to seek legal counsel.  
On October 3, Corning filed 
a formal grievance over her 
termination with the Hospice. On
 or about October 10, counsel 
for Respondent wrote Corning™s counsel a letter stating, ﬁIt is 
the practice of The Connecticut Ho
spice, Inc. that once outside 
counsel is engaged over a pers
onnel matter all communication 
is between me and the outside counsel. Therefore the grievance 
procedure reference in Mrs. Corning™s letter dated October 3, 
2002 is not applicable.ﬂ 
                                                          
 23 Franco denied this conversati
on took place on September 24. She 
did not deny that it occurred on September 27, as stated by Corning. 
24 None of the management team making the decision to terminate 
ever took Corning™s documentation to 
Dickinson to confirm whether it 
was accurate or not. 
25 Corning filed for unemploymen
t compensation and Respondent 
did not contest the application.  
No Hospice policy is cited as
 supporting the proposition that 
because Corning sought legal advice her use of the grievance 
procedure was barred. 
Corning was never given a lett
er of termination by Respon-
dent. One of the printed Policies
 and Procedures of the Respon-
dent™s Human Resources 
Department states: ﬁ
Termination Š 
In all cases where an employment is terminated by resignation, 
a letter in writing is requested
. If an employee is dismissed in-
voluntarily, the reasons must
 be documented in a letter ad-
dressed to the employee, and a c
opy of this letter will accom-
pany the Personnel Action FormŠAppendix). When it is 
learned that an employee will
 be terminated, the Personnel 
Action Form will be submitted to
 the Human Resources office 
as soon as the effe
ctive date is known.
ﬂ (Emphasis added.) Hu-
man Resources Director Musmanno 
testified this policy was in 
effect when Corning was termin
ated.  No personnel action form 
was prepared for Corning™s discharge and as noted above, no 
letter was given to her documenting the reasons for her dis-
charge. 
Musmanno testified that Respond
ent has a progressive disci-
pline procedure. She testified that it is primarily a verbal warn-
ing, then up to three written warnings, and then perhaps a sus-
pension. Another of Respondent™s written human resources 
policies states:  ﬁ
Types of Misconduct
ŒCertain types of miscon-
duct are considered very serious 
offenses and may lead to im-
mediate disciplinary action, in
cluding termination of employ-
ment. These include but are not 
limited to such offenses as 
falsifying employment or other 
work records; patient/family 
abuse; being under the influence of drugs or intoxicating bever-
ages on Hospice premises; fighting; insubordination; immoral 
or illegal conduct connected w
ith employment; use of abusive 
language; and violating patient confidentiality. Discharge for 
such causes may be made withou
t notice and result in forfeiture 
of final PTO pay. Such discha
rges must be approved by the 
Director of Human Resources, and employees terminated under 
such procedure may file a grievanc
e.ﬂ This policy was in effect 
at the time of Corning™s discha
rge. Corning™s actions in touch-
ing Bishop certainly does not rise to the level of offense de-
scribed in this policy. 
Conley testified that anothe
r employee Bonnie Fisher was 
terminated without progressive
 discipline for making medica-
tion errors and not following doctors™ orders. Another nurse 
named Carlene Thurston was term
inated for similar reasons. 
Another employee, CNA Rose 
Vitello, was terminated for 
slapping a patient. There was a 
personnel action form prepared 
for Vitello™s termination. Prior to Corning, no employee had 
been discharged for a touching incident.  
Conley also testified that there was a Hospice policy or rule 
that allowed termination without going through progressive 
discipline when conduct was so egregious that it warranted 
termination and testified that 
ﬁtouching someone, putting your 
hands on somebodyﬂ was covered by this rule or policy. The 
rule in question is set forth above and says nothing about touch-
ing.  Musmanno testified that it is 
her normal procedure to review 
the substance of investigations
 of alleged misconduct before 
approving termination. However,
 in another departure from 
normal procedure, Musmanno did not
 review the results of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  34investigation of the CorningŠBishop incident. She believed 
the investigation was done by Judith Conley who she under-
stood to have interviewed Corni
ng, Wrezyenski, Anne Bishop, 
and Dickinson. 
Musmanno testified in response to
 a question from me that 
Corning was terminated solely for ﬁunwarranted and aggres-
sive
 touching of a volunteer at Hospice
.ﬂ26  (Emphasis added.)  
Later she expanded on that answer in response to a question 
from her counsel: ﬁMy understanding is that in an act of anger, 
Ms. Corning took Ms. Bishop™s face in her hands, when her 
hands were gloved, when she was with a patient; turned her 
head toward her and said, ‚Read my lips. This is what I want 
you to do.™ And that this was an act of unwanted touching and 
aggression was very, very, traumatic, and rightfully so; because 
it was a forceful act, forcing her head to turn around and look at 
her face in order for her lips to be read, so that Ms. Corning 
could impart whatever informa
tion she wanted to impart to 
Anne Bishop.ﬂ Musmanno testified that the d
ecision to terminate was made 
jointly by herself, Franco, Knight, Goldfarb, and Conley. She 
testified that other than the m
eeting with Corning on September 
25, Franco had no part in the investigation.  She received writ-
ten documentation of the invest
igation from Conley after the 
termination had been made effe
ctive and Corning escorted out 
the door.  
With respect to the termination meeting on September 27, 
Musmanno testified that she di
d not tell Corning she was dis-
charged for violating the Hosp
ice™s nonviolence policy as the 
Hospice does not have such a policy. She testified that she told 
Corning that Corning had committed an ﬁaggressiveﬂ act. She 
told Corning that the Hospice will not tolerate any unwarranted 
touching or aggressive behavi
or. What Musmanno remembers 
being told about the incident w
ith Bishop and Corning was that 
Corning ﬁput her hands on her f
ace, Roseanne did; and she had 
gloves on; and that it was aŠan act to make her move her face 
to look at Roseanne.ﬂ Musmanno testified that she learned 

about a week after the termina
tion that Dickinson had backed 
off her earlier statement in the investigation. Of course, even if 
this occurred it happened after 
Corning had already been termi-
nated.  No other witness made 
such an allegation about Dickin-
son and I believe this testimon
y to be another fabrication. 
E. Finding and Conclusions 
By all accounts, Corning was 
an excellent nurse as demon-
strated by her performance evaluations and the absence of any 
proof of poor performance. Her 
last performance evaluation, 
given in April, rates her at the next to highest level in the 
evaluation system. Yet, betwee
n April and September, some-
thing happened to sour Respondent
™s view of her that caused it 
to discharge her over an incident that to any rational person 
would warrant only a counseling 
or written warning at worst. 
The record demonstrates th
at Respondent seized upon the 
                                                          
 26 Though there are some written notes
 of meetings with manage-
ment and Corning which have been 
discussed in this decision, no one 
testifying contended that these were di
sciplines or that they played any 
part in the decision to terminate. In fact Musmanno and Conley went 
out of their was to deny that these 
events were a factor in Corning™s 
discharge. 
Bishop incident as an excuse 
to discharge an excellent and 
experienced nurse at a time when there is an extreme shortage 
of nurses. Indeed, in the summer before Corning™s discharge, 
the Respondent established a committee to explore ways to 
retain nurses because of staffi
ng shortages among nurses. I find 
and the record only supports the fact that Respondent dis-
charged Corning because she enga
ged in protected, concerted 
activities which it felt were a thr
eat to its ability to manage in 
an unfettered manner. To establish a prima facie ca
se of unlawful discharge under 
the Act, the General Counsel must prove by a preponderance of 
the evidence that the employee 
engaged in protected concerted 
activities, that Respondent knew 
of these activities, that Re-
spondent was hostile toward these activities, and that Respon-
dent discharged the employee because of these activities. 
Sears 
Roebuck & Co., 
337 NLRB 443 (2002); 
Wright Line, 
251 
NLRB 1083 (1980); 
Manno Electric, 321 NLRB 278, 280 fn. 
12 (1996). Once the General Counsel shows such unlawful 
motivation, the burden of persuasion then shifts to Respondent 
to prove that it would have discharged the employee for legiti-
mate, nondiscriminatory reasons, even in the absence of the 
employee™s protected c
oncerted activities. 
Manno Electric, supra. The Respondent, however, cannot simply present a le-
gitimate reason for its action, but rather must persuade by a 
preponderance of the evidence that the same action would have 
taken place even in the ab
sence of protected conduct. 
Hicks 
Oils & Hicksgas, 
293 NLRB 84, 85 (1989). 
The General Counsel may then rebut the Respondent™s de-
fense. If the General Counsel does so successfully, the prima 
facie case stands, and the violation is established. 
Wright Line
, supra. Some indicia of pretext, that is, factors which the Board 
has relied upon in finding that the General Counsel has success-fully rebutted the Respondent™s 
Wright Line 
defenses, include 
(1) disparity in the Respondent™s 
treatment of the discriminatee 
as opposed to its treatment of 
other employees; (2) the Respon-
dent™s assertion of ﬁbad attitude,ﬂ by which is meant protected 

activities; (3) the Re
spondent™s failure to follow its own poli-
cies; (4) the satisfactory work re
cord of the discriminatee; (5) 
the Respondent™s failure to inve
stigate the alleged problem or 
its conduct of a sham investigati
on; (6) timing of the discharge; 
and (7) changes in position in explaining the reason for the 
discharge. All of these indicia 
of unlawful motivation are estab-
lished by the evidence in this record. 
The first question that must be answered is did Corning en-
gage in protected concerted activities. The Board has held that 
an employee™s activity is concerted if the employee engages in 
activity with or on the authorit
y of other employees and not 
solely by and on behalf of the employee herself. 
Meyer Indus-
tries, 268 NLRB 493 (1984). When concerted activities involve 
employee complaints regarding 
wages, hours, and terms and 
conditions of employment, they ar
e also protected by Section 7 
of the Act. 
Krist Oil Co., 328 NLRB 825, 841 (1999), citing 
NLRB v. Lloyd A. Fry Roofing Co., 
651 F. 2d 441, 445 (6th Cir. 
1981). The evidence establishes that Corning was engaged in 
protected concerted activities 
during the months immediately 
preceding her discharge, and that Respondent™s knowledge of 
and animus toward those activitie
s evinces its illegal motivation 
 CONNECTICUT HOSPICE
, INC.  35for terminating Corning. 
Meyers Industries, 
supra; 
Krist Oil Co., supra.
  Corning™s protected activity began in August 2001 with her 
drafting the pension letter/petition, at the urging of co-worker 
Gerlach, as well as the subsequent solicitation of employee 
signatures for that petition.
27 Respondent™s knowledge of and 
animus toward Corning for circ
ulating the petition, which re-
sulted in a federal investigation,
 is revealed by Musmanno™s  
response ﬁthat could do itﬂ in
 commenting on Corning™s con-
cerns that her circulation of th
e petition was the cause of her 
alleged harassment at the hands of another superior. 
However, it is my view that Corning™s actions in the summer 
of 2002 were the cause of her term
ination. Corning™s actions to 
improve working conditions for nur
ses at Respondent™s facility, 
by raising issues of nurse retention and by introducing the con-
cept of refusing unsafe workin
g assignments, continued from 
June through August, and were a continuing source of frustra-
tion to Respondent™s management. 
Corning first raised the con-
cept of a nurse retention committee at Respondent™s facility at 
staff meetings attended by Res
pondent™s management. She then 
solicited suggestions from cowork
ers, prepared a list of those 
suggestions, and had the list presented to management by co-
workers placed on the committee. Respondent™s management 
knew well that Corning was the driving force behind the com-
mittee and that she had compiled 
the list of suggestions with 
which they then had to address.
 Respondent™s falsification of 
the results of the election for membership on the nurse retention 
committee to exclude Corning reveals its animus toward Corn-
ing and her protected activities.
 It is telling that having re-
sponded to the pressure Corning brought to establish this com-
mittee and to give it an agenda from which to work, Respon-
dent implemented no changes whatsoever and disbanded the 
committee after a few meetings. 
Corning™s refusal of an unsafe nursing assignment and her 
threat to refuse any assignment that had an unsafe patient to 
nurse ratio clearly engendered Respondent™s ill will. Corning 

spoke out at meetings, shared li
terature with management and 
colleagues, and declined an uns
afe nursing assignment, all pro-
tected concerted activities. I ha
ve found that Jones threatened 
Corning with unspecified reprisals by telling Corning to ﬁbe 
carefulﬂ about showing the 
Quick Reference 
booklet to her 
coworkers and asserting right
s derived from the booklet. In 
determining whether such a remark
 violates Section 8(a)(1), the 
Board applies the objective standard of whether the remark 
would reasonably tend to interfere with the free exercise of 
employee rights and does not look at the motivation behind the 
remark, or rely on the success or failure of such coercion. 
Joy 
Recovery Technology Corp., 
320 NLRB 356, 365 (1995); 
Reeves Bros., Inc., 
320 NLRB 1082 (1996); 
Sunnyside Home 
Care Project, 
308 NLRB 346 fn. 1 (1992). Respondent violated 
Section 8(a)(1) by the threat of 
its admitted Supe
rvisor Jones.  
In addition to Jones™ threat, Franco and Conley gave strong 
signals of hostility to this activity. Franco™s comment at the 
August 7 meeting with Corning, 
Jones, and Batson, that ﬁthis 
                                                          
 27 Events prior to the 6 months statute of limitations may be used as 
background to shed light on a respondent™s motivation for conduct 
within the 10(b) period. 
Grimmway Farms
, 314 NLRB 73, 74 (1994). 
can™t go on, because it is going 
to escalate, other people are 
going to be doing this, and I™m goi
ng to have to take it further,ﬂ 
clearly demonstrates animus towards Corning™s activities. The  
very next day after Franco admonished Corning for refusing an 
assignment, Conley spoke out at
 a staff meeting and strongly 
articulated management™s disapp
roval of nurses taking the ac-
tion that Corning took. That Corning was not disciplined for 
refusing the assignment indicates to me that it was an allowable 
action under regulations governing nursing. 
Corning continued to advocate 
for employee wage issues in 
August, by providing letters to
 Respondent™s CEO Hurtzler 
regarding a bonus, in which sh
e evocatively referred to the 
staff™s discontent over working 
conditions. Corning also gave 
the paycheck pamphlet to Musm
anno and Goldfarb in her chal-
lenge to changes made in her timesheet. 
I find that by September, Co
rning™s protected concerted ac-
tivities had caused Respondent™s 
management to harbor animus 
toward her and her activities. I believe this animus was the real 
and unlawful motivation for her discharge and Respondent™s 
professed reasons are nothing but a pretext. This finding is 
bolstered by the circumstances surrounding Corning™s termina-
tion. The Board has held that a finding of unlawful motivation 
is supported by a number of factors including (1) timing of the 
disputed conduct, 
Forestwood Farms, Inc., 
308 NLRB 1049, 1054 (1992); (2) failure to tell an employee at the time of disci-
pline the reason for the adverse conduct, 
Triple H Electric Co., 
323 NLRB 549, 553 (1997); (3) issuing a severe penalty for a 
trivial offense, 
Parkway Manor-Cilliage Inn, Inc., 
299 NLRB 574, 576 (1990); and (4) shortage of labor at the time of the 
adverse conduct, Leather Center, Inc., 
308 NLRB at 30.  All of 
these factors are present in the instant case.  
The timing of Corning™s discha
rgeŠearly 1 month after she 
had culminated a summer of advocacy over workplace issuesŠ
strongly supports an inference of unlawful motive. 
In Re USF 
Dugan, Inc., 
332 NLRB 409 (2000) (discharge within months 
of discriminatee™s visibl
e protected activities); 
Overnight Transportation, 
297 NLRB 638 (1990) (1 month between pro-
tected activity and discharge). 
Respondent™s failure to put the 
reasons for Corning™s discharge in writing, in violation of its 
own personnel policy, also evin
ces its unlawful motivation. 
North Star Refrigerator Co., 207 NLRB 500, 505 (1973).  
Respondent, by issuing the ult
imate disciplineŒdischargeŠ
for conduct which, by the description of Corning and Dickinson 
Šthe only uninvolved eyewitness 
to the incidentŠwas harm-
less though upsetting, further establishes its unlawful motiva-
tion. Respondent willfully ignored their detailed description of 
Corning™s contact with Bishop as gentle and innocuous, and 
instead credited the account of
 Bishop. Respondent must have 
seen that what Corning did was not sufficient to justify her 
termination, so it went beyond what Dickinson, Corning, or 
Bishop had to say about the inci
dent and created the issue of 
dirty gloves. As noted earlier, that
 claim is not made by any of 
these three people. As noted earlier in this decision, I have only 
credited Bishop™s handwritten memo for her version of the 
events and not the blatant hearsa
y evidence of those of Respon-
dent™s witnesses who purportedly 
spoke with her after the inci-
dent took place. The accuracy of these witnesses account of 
what Bishop said is not only called into question by the omis-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  36sion of any mention of gloves in Bishop™s memo, it is also 
called in question by Conley™s embellishment of what Dickin-
son told her.  Conley™s notes of her telephone conversation with 
Dickinson state that Corning 
was wearing gloves. Dickinson 
testified that she did remember whether Corning was wearing 
gloves or not and she told Conley that she did not remember 
during the phone call. I credit 
Dickinson™s and Corning™s ver-
sion of the incident. Respondent™s attempts to embellish the 
incident as noted above and its 
refusal to accept the account of 
the event by the only nonparty eyewitness, and then giving its 
harshest discipline reveals its 
unlawful motivation in discharg-
ing Corning. 
Dayton Tire & Rubber Co., 
216 NLRB 1003, 
1010 (1975). Respondent™s discharge of Corn
ing for this offense while 
suffering an admitted nursing shortage also supports a finding 
of unlawful motivation. Conley affirmed that Respondent, like 
other nursing facilities across th
e country, was suffering from a 
nursing shortage, therefore rendering even more suspect its 
precipitous decision to terminate Corning based on her innocu-
ous conduct.  Respondent™s notes 
of its staff meetings and the 
testimony adduced about them 
clearly show that Respondent 
was actively recruiting nurses and attempting to retain the ones 
it already employed. In this setting, to discharge an experienced 
nurse like Corning for what she did to Bishop simply defies 
logic. Corning™s repositioning of Bishop™s head to enable 
Bishop to understand what sh
e was saying was understandable 
under the circumstance. As Dickinson testified, repositioning 
the head of a person with a hear
ing disorder is a common tech-
nique to focus their attention on the speaker™s lips. Bishop 
clearly had a hearing disorder and taking the action that Corn-
ing took without any hint of violence or maliciousness would 
appear to me to justify at most a counseling and an apology to 
Bishop. Respondent also
 played a role in causing the incident 
by putting a hearing impaired 
person in the position it gave 
Bishop.  I believe and find that Genera
l Counsel has made a prima fa-
cie case of unlawful motivation in Respondent™s discharge of 
Corning. I also for the reasons 
set out above and those to follow that Respondent has failed to carry its 
Wright Line 
burden of 
persuading that it would have take
n the same action even in the 
absence of protected concerted activity. In addition to the rea-
sons given above, I find that
 Respondent conducted a sham 
investigation, ignored Corning™s exemplary work record, and 
gave shifting reasons for her discharge.  
Respondent asserts that it deci
ded to terminate Corning only 
after conducting a full investiga
tion into the incident. The re-
cord evidence fails to support th
is claim. As noted above, Re-
spondent did not take a statem
ent from Bishop, Corning, or 
Dickinson. I have already found that Respondent fabricated the 
claim of dirty gloves. As noted
 earlier, neither Bishop™ hand-
written memo nor Spinelli™s notes of what Bishop told her on 
the 22nd mention gloves at all. 
Respondent also failed to appr
opriately question Dickinson, 
the only impartial eyewitness to 
the event. Conley™s notes of 
the conversationŠa brief thre
e sentencesŠunderscores the inadequate nature of the investigation. Conley testified that she 
asked Dickinson generally whether she was aware of any inci-
dent between staff on September 
21, then allowed Dickinson to 
explain. Even then Conley got it wrong. Dickinson credibly 
testified that she told Conley that she did not remember if Corn-
ing was wearing gloves when she touched Bishop, yet Conley 
wrote in her notes that Corning touched Bishop with gloves. On a subsequent meeting with Dick
inson, Dickinson demonstrated 
to Conley how Corning touche
d Bishop, but Conley did not 
document this meeting. Respondent™s management did not have 
Dickinson document what happened during the incident.  
Respondent™s halfhearted effort
s to question Corning regard-
ing her account of the incident, or otherwise corroborate her 
account, further exposes the pretex
tual nature of its investiga-
tion. First, after receiving Bish
op™s claims, Respondent waited 
2 days before speaking to Corni
ng, contrary to Conley™s false 
claim that Franco spoke by te
lephone with her to discuss the 
allegations. In addition, at the September 24 meeting with 
Knight, Franco, and Conley, after receiving Corning™s docu-
mentation of the incident, Knig
ht merely thanked Corning for 
coming, without pursuing further 
discussion or explanation of 
what had occurred. None of the administrators specifically 
questioned Corning about the inci
dent until she inquired further 
as to the grounds of Bishop™s complaint. Respondent never 
corroborated Corning™s account 
with Dickinson, nor investi-
gated the matter further base
d on Corning™s documentation. 
Respondent™s choice of the administrator to direct the inves-
tigation also reveals the spurious 
nature of its investigation. The 
record evidence shows that although Musmanno had typically 
directed investigations into employee discipline, she was only 
nominally involved with the d
ecision to terminate Corning. 
Respondent™s exclusion of Mu
smanno from the Corning inves-tigation, therefore, clouds its 
legitimacy and raises the suspi-
cion of pretext. In addition, Conley and Franco both admitted 
that prior to the discharge of Corning, they had never investi-
gated a terminable offense during 
their tenure as co-directors of 
nursing at Respondent™s facility.  
As noted at the outset of this section, Respondent ignored 
Corning™s exemplary work reco
rd, as documented by her per-
formance evaluations. Musmanno, moreover, noted Corning™s 
exemplary work record as grounds for offering her a severance 
package and extended health benefits in the September 27 ter-
mination meeting. Musmanno™s pr
ivate admonition to Corning 
to seek legal advice belies Re
spondent™s public contention that 
Corning was discharged for a legitimate, nondiscriminatory 
reason.  Respondent™s handling of Bishop™s threat to break Corning™s 
neck also evinces its disparate treatment of Corning. Spinelli 
initially recorded Bishop™s threat in her notes of her conversa-
tions with Corning and Bishop regarding the September 21 
event. Bishop herself confirmed that she had made the threat in 
her written account of the episode. Despite this documentation, 
Respondent failed to investigat
e the matter further. Conley 
never questioned Bishop regardi
ng the threat. Rather, Respon-
dent, despite its claim that it has a policy of against aggressive 
behavior, appears to have merely
 informally suspended Bishop, 
while discharging Corning.  
Respondent™s shifting defenses to its discharge of Corning 
further proves that Respondent™s claims are pretextual and de-
signed to hide its unlawful in
tent. Musmanno, during her Sep-
tember 27 meeting with Corning,
 Conley and Knight, informed 
 CONNECTICUT HOSPICE
, INC.  37Corning that Respondent was di
scharging her because she had 
committed a ﬁviolent act.ﬂ During the course of the trial, how-
ever, Respondent™s jus
tification for her termination deviated 
from administrator to ad
ministrator. On the second day of trial, 
Musmanno stated that Respondent had terminated Corning for 
ﬁunwarranted and aggressive t
ouching of a volunteer at the 
Hospice.ﬂ She later embellished 
her description of Corning™s 
alleged offense by testifying that
 Corning had been terminated 
for her ﬁunwarranted and assaultiveﬂ act. She then testified: 
ﬁMy understanding is that in an act of anger, Ms. Corning took 
Ms. Bishop™s face in her hands, 
when her hands were gloved, 
when she was with a patient; turned her head toward her and 
said, ‚Read my lips. This is what I want you to do.™ And that 
this was act of unwanted touc
hing and aggression was very, 
very, traumatic, and rightfully so; because it was a forceful act, 
forcing her head to turn around and look at her face in order for 
her lips to be read, so that Ms. Corning could impart whatever 
information she wanted to impart 
to Anne Bishop.ﬂ It is diffi-
cult to understand how Musma
nno came to this understanding 
as other than her testimony the 
record is devoid of any refer-
ence to ﬁread my lips. This is what I want you to do.ﬂ 
Conley also articulated a varying rationale for Corning™s dis-
charge. On direct examination, 
she stated that Respondent had 
terminated Corning because sh
e had put her hands on Bishop. 
She further stated that Corning 
had been discharged because the 
touching was ﬁunwelcomed.ﬂ However, Respondent™s person-
nel policies are devoid of any re
ference to merely touching a 
person at the Hospice as being a terminable offense. Conley 
admitted that Respondent had not put employees on notice, 
either verbally or in writing, th
at they were not to touch persons 
without consent.  
Franco offered yet another rati
onale for Corning™s discharge, 
testifying on direct examina
tion that Respondent had termi-
nated Corning for touching Bishop with dirty gloves. Franco 
was the only administrator to focus on dirty gloves as the cause 
of Corning™s termination. Franco
 further reiterated her belief 
that Corning was discharged for 
allegedly wearing dirty gloves, 
and relied on Bishop™s own memo
 as the basis for her under-
standing that dirty gloves had been worn. As I have noted ear-
lier, neither Bishop™s own statement, dated on the day of the 
incident, nor Bishop™s verbal report to Spinelli the following 
day, contains any reference to 
gloves, much less dirty gloves. 
Franco later changed her story again, testifying on cross-
examination that Respondent had not terminated Corning for 
wearing dirty gloves, but rather for the singular act of touching 
someone, adding, ﬁI don™t think I would touch anybody™s face 
unless I asked permission.ﬂ 
Finally in its position statemen
t to the Region dated January 
27, 2003, Respondent, in total c
ontrast to the rationales pro-
vided by its administrators, a
sserted that it had discharged 
Corning due to her alleged ab
use of Bishop, and her overall 
work record, including complaints from Respondents patients 
and families. Respondent™s witne
sses, however, admitted that 
the alleged complaints were not
 disciplinary in nature. Respon-
dent™s shifting defenses are clearly pretextual and reveal its 
unlawful motivation for discharging Corning. I find that Re-
spondent discharged Corning beca
use she engaged in protected 
concerted activity in violation of Section 8(a)(1) of the Act. 
CONCLUSIONS OF 
LAW 1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), 
and (7) of the Act and a health 
care institution within the meaning of Section 2(14) of the Act.  
2. Respondent violated Section 8(a)(1) of the Act by threat-
ening its employee Roseanne Co
rning with unspecified repri-
sals because the employee engaged in protected concerted ac-
tivities. 
3. Respondent violated Section 8(a)(1) of the Act by dis-
charging its employee Roseanne Corning because she engaged 
in protected concerted activities. 
4. The unfair labor practices committed by Respondent affect 
commerce within the meaning of Section 2(6) and (7) of the 
Act.  
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. 
The Respondent having discrimin
atorily discharged its em-
ployee Roseanne Corning, it must offer her reinstatement and 
make her whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
I shall also recommend that th
e Respondent be required to 
remove from its files any reference to the unlawful discharge of 
Roseanne Corning and notify her that this has been done and 
that it will not use this adverse action against her in any way. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
28 ORDER The Respondent, Connecticut Hospice, Inc., Branford, Con-
necticut, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees with unspecified reprisals be-
cause they engaged in protected concerted activities. 
(b) Discharging its employees because they engaged in pro-
tected concerted activities. 
(c) In any like or related mann
er, interfering with, restrain-
ing, or coercing employees in th
e exercise of rights guaranteed 
by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to Rose-
anne Corning reinstatement to her former job, or if that job no 
longer exists, to a substantiall
y equivalent position, without 
                                                          
 28 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  38prejudice to her seniority or an
y other rights and privileges 
previously enjoyed. 
(b) Within 14 days of this Order, make Roseanne Corning 
whole for any loss of earnings and other benefits suffered as a 
result of the discrimination agai
nst her in the manner set forth 
in the remedy section of this decision. 
(c) Within 14 days of this Or
der, remove from the file of 
Roseanne Corning any reference 
to her unlawful discharge and 
within 3 days thereafter, notify her in writing that this has been 
done and that her unlawful discha
rge will not be used against 
her in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Branford, Connecticut, copies of the attached notice 
marked ﬁAppendix.ﬂ
29  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 34, after being signed by 
the Respondent's authorized repr
esentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
                                                          
 29 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
ployees and former employees em
ployed by the Respondent at 
any time since September 27, 2002. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that 
Respondent has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 

Choose representatives to barg
ain with us on your be-
half Act together with other employees for your benefit and 
protection Choose not to engage in an
y of these protected activi-
ties.  WE WILL NOT
 do anything that interferes with these rights. 
More specifically, 
WE WILL NOT
 threaten you with unspecified reprisals if you 
act together with other employ
ees for your benefit and protec-
tion. WE WILL NOT
 fire you because you act together with other 
employees for your benefit and protection. 
WE WILL
 return Roseanne Corning to her former job along 
with all of her seniority and al
l other rights and privileges and 
WE WILL
 remove from her file any reference to her unlawful 
discharge and notify of this fact in writing. 
WE WILL
 pay her for any wages and benefits she lost as a re-
sult of her unlawful discharge. 
CONNECTICUT 
HOSPICE
, INC.  